DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-3 and 5-12 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 9/6/2022 is sufficient to overcome the rejection of claims 1-3 and 5-12 based upon Sun, Sun in view of Caruso or Sun in view of White. The declaration contends that to achieve a shell thickness as claimed would require a negative value for the agitation rate. However, this appears to assume that the shell thickness as compared to agitation rate would be uniform across the entire length of agitation rates. However, there is no evidence to support that this would be the case. It is possible that as agitation rate approaches zero shell thickness rapidly increases. Additionally, agitation rate is not the only variable that can be adjusted to control the shell thickness. Therefore, the Examiner does not consider the declaration effective to overcome the art of record.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. The applicant argues that Sun’s agitation rate would have to be negative to achieve a shell thickness as claimed. However, this is based on there being a linear relationship over the entire agitation rate. However, the Applicant has not provided evidence to support this position. It is possible that as agitation rate approaches zero the thickness increases exponentially. Without evidence it is impossible to determine if the relationship is linear or if it is possibly exponential as it approaches zero. It is clear that the thickness is a result-effective variable that can be adjusted by agitation rate among potentially other things. Therefore, the Examiner maintains that it would have been obvious to optimize to applicant’s claimed thickness through routine optimization of agitation rate and potentially agitation time and other factors. Thus, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the metal substrate".  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 10 for which there is antecedent basis for the metal substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Water Resistant Reactive Microcapsules for Self-Healing Coatings in Harsh Environments”).

I.	Regarding claims 1-3 and 5, Sun teaches a double-layer shell microcapsule (abstract) comprising: a core of 4,4’-bismethylene cyclohexane diisocyanate (abstract); and a double layer shell comprising an inner layer of polyurea (Section 2.2.1, page 34) and an outer layer comprising poly(urea formaldehyde) (Section 2.2.2, page 34). Sun further teaches the microcapsules having a diameter of 100.4 microns (Section 3.2.1, page 35) and the polyurea network formed from the addition of 4,4-diphenylmethane diisocyanate prepolymer, 4,4’-bismethylene cyclohexane diisocyanate and tetraethylenepentamine (Section 2.2.1, page 34). 
Sun fails to teach the thickness of the outer layer in a range of 387 ± 40 nm, the average shell thickness of the microcapsules is 3.8 ± 0.2 microns or the density of the polyurea. First, Sun teaches an identical inner shell of polyurea made in an identical manner to that claimed; therefore, inherently this polyurea will have a density of 1.066 g/cm3. Further, with respect to the shell thickness and thickness of the outer layer, these thicknesses are result-effective variables that affect the self-healing performance (see Sun at Section 3.2.1, page 35). Furthermore, Sun teaches that the thickness can be controlled as a function of agitation rate (Section 3.2.1, page 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

II.	Regarding claims 6-8, Sun teaches a self-healing coating comprising: the microcapsules as above (see above and Section 2.6, page 34); and an epoxy polymeric matrix comprising Epolam 5015 (see Section 2.6, page 34, note that Epolam 5015 is the addition product of 2,2-bis(4-glycidyloxyphenyl)propane and isophorone diamine, see applicant’s disclosure at bottom of page 10). Therefore, Sun also makes obvious product claims 6-8.

3.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Caruso et al. (“Robust, Double-Walled Microcapsules for Self-Healing Polymeric Materials”).

Regarding claims 9-12, Sun teaches forming a self-healing coating (Section 2.6, page 34)
comprising: providing a steel substrate (Section 2.6, page 34); providing an epoxy resin (Section
2.6, page 34); providing the microcapsules of claim 1 (see above and Section 2.6, page 34);
combining the microcapsules with the epoxy resin to form a coating precursor (Section 2.6, page
34); dispersing the precursor on the substrate (Section 2.6, page 34); and curing the epoxy resin
to form the self-healing coating (Section 2.6, page 34) which is capable of resisting corrosion
when abraded (Section 2.6, page 34 and abstract). Sun additionally teaches obtaining the outer layer by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2). Sun fails to teach the inclusion of ethylene maleic anhydride copolymers and a pH adjusted to 3.0 for preparing the outer layer.
	First, Caruso teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of double walled polyurethane/poly(urea-formaldehyde) microcapsules (see page 1196 and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to provide improved emulsion stability during the formation of Sun’s microcapsules.
	Second, while Sun does not teach a pH of 3.0, Sun does teach a pH of approximately 3.5 (see above). Furthermore, the reaction is expected to have nearly identical properties and results at a pH of 3 or approximately 3.5. Therefore, the Examiner maintains that the selection of a pH of 3.0 would have been obvious over Sun’s teaching of a pH of approximately 3.5, as the same properties and results would have been expected with the similar pHs. Note that the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Bonner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

4.	Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of White et al. (U.S. PGPUB No. 2008/0299391).

Regarding claims 9-12, Sun teaches forming a self-healing coating (Section 2.6, page 34)
comprising: providing a steel substrate (Section 2.6, page 34); providing an epoxy resin (Section
2.6, page 34); providing the microcapsules of claim 1 (see above and Section 2.6, page 34);
combining the microcapsules with the epoxy resin to form a coating precursor (Section 2.6, page
34); dispersing the precursor on the substrate (Section 2.6, page 34); and curing the epoxy resin
to form the self-healing coating (Section 2.6, page 34) which is capable of resisting corrosion
when abraded (Section 2.6, page 34 and abstract). Sun additionally teaches obtaining the outer layer by mixing a urea formaldehyde prepolymer (note that this prepolymer will be formed in-situ in the mixture), resorcinol and microcapsules with a core of liquid diisocyanate and a shell comprising only an inner layer of polyurea in an aqueous solution with an agitation rate of 200 RPM and a pH adjusted to approximately 3.5 (Sections 2.2.1 and 2.2.2). Sun fails to teach the inclusion of ethylene maleic anhydride copolymers and a pH adjusted to 3.0 for preparing the outer layer.
	First, White teaches that it is conventional to use a surfactant, such as ethylene maleic anhydride copolymer for formation of poly(urea-formaldehyde) microcapsules (0070) in combination with urea and resorcinol (0070). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ethylene maleic anhydride copolymer into Sun’s mixture. One would have been motivated to make this modification to reduce the interfacial tension and stabilize the emulsion during the formation of the microcapsules (see White at 0032).
	Second, while Sun does not teach a pH of 3.0, Sun does teach a pH of approximately 3.5 (see above). Furthermore, the reaction is expected to have nearly identical properties and results at a pH of 3 or approximately 3.5. Therefore, the Examiner maintains that the selection of a pH of 3.0 would have been obvious over Sun’s teaching of a pH of approximately 3.5, as the same properties and results would have been expected with the similar pHs. Note that the courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Bonner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
	Claims 1-3 and 5-12 are pending.
	Claims 1-3 and 5-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 6, 2022Primary Examiner, Art Unit 1717